MEMORANDUM **
Federal prisoner Lyle Gerald Johns appeals pro se the summary judgment for the defendants in his diversity action seeking the return of funds from his former attorney. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a summary judgment de novo, Qualls v. Blue Cross of Cal., Inc., 22 F.3d 839, 842 (9th Cir.1994), and we affirm for the reasons stated by the district court in its order *380granting summary judgment entered on April 25, 2001.
Johns’ contention that the district court abused its discretion by not permitting additional discovery lacks merit because Johns failed to show that allowing additional discovery would have precluded summary judgment. See id. at 844.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.